       Case 1:98-cr-01023-LAK Document 2136 Filed 06/01/20 Page 1 of 28



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 MOHAMED RASHED DAOUD AL-'OWHALI,

                          Defendant-Movant,                  20 Civ. 0832 (LAK)
                - v. –                                       98 Cr. 1023 (LAK)

 UNITED STATES OF AMERICA,

                                   Respondent.




       THE GOVERNMENT’S MEMORANDUM OF LAW IN OPPOSITION TO
               DEFENDANT’S MOTION UNDER 28 U.S.C. § 2255




                                                  GEOFFREY S. BERMAN
                                                  United States Attorney for the
                                                  Southern District of New York
                                                  One Saint Andrew’s Plaza
                                                  New York, New York 10007

Stephen J. Ritchin
Assistant United States Attorney
   Of Counsel
        Case 1:98-cr-01023-LAK Document 2136 Filed 06/01/20 Page 2 of 28



                                PRELIMINARY STATEMENT

       The Government respectfully submits this memorandum of law in opposition to defendant-

movant Mohamed Rashed Daoud Al-'Owhali’s motion pursuant to 28 U.S.C. § 2255 to vacate, set

aside, or correct his sentence (the “Motion” or “Mot.”).1 Through his Motion, the defendant seeks

to vacate his conviction pursuant to 18 U.S.C. § 924(c) for using and carrying a destructive device

during and in relation to the 1998 bombing of the American Embassy in Nairobi, Kenya, in

violation of 18 U.S.C. § 844(f). That statute provides criminal penalties for maliciously damaging

or destroying United States property by means of fire or an explosive. Defendant argues that

Section 844(f) is no longer a “crime of violence” within the meaning of 18 U.S.C. § 924(c)(3) in

the wake of United States v. Davis, 139 S. Ct. 2319 (June 24, 2019), which found one of the two

definitions of that term in Section 924(c)(3) to be unconstitutionally vague, and thus his Section

924(c) conviction must be vacated. In addition, he asks that he be resentenced on the remaining

counts of conviction. Defendant’s argument is meritless, and this Court should deny the Motion

without a hearing.

       The defendant’s motion is procedurally barred. The defendant did not raise on his direct

appeal the claim he now makes. He has not demonstrated any cause for this failure and cannot do

so, given that other defendants made similar claims, including vagueness challenges to the

definition of “crime of violence” in Section 924(c), before the defendant filed his appeal. Nor can

the defendant demonstrate prejudice from the constitutional claim he makes, since violations of

Section 844(f) are crimes of violence under both definitions of that term in Section 924(c)(3), and



1
  The Motion consists of two documents: (1) a form containing responses to questions and (2) an
argument that follows. References herein to page and question numbers within the Motion are
references to the former document; references herein to paragraph numbers within the Motion are
references to the latter document.
          Case 1:98-cr-01023-LAK Document 2136 Filed 06/01/20 Page 3 of 28



the definition in Section 924(c)(3)(A) was unaffected by Davis. In addition, the defendant has not

even attempted to demonstrate that he is factually innocent of violating Section 924(c), nor could

he in light of the record in this case.

         Defendant’s motion also fails on the merits. A violation of 18 U.S.C. § 844(f), the crime

underlying the Section 924(c) conviction the defendant challenges, remains a crime of violence

after Davis because it is a crime that has as an element the use of physical force against the person

or property of another. See 18 U.S.C. §924(c)(3)(A). Section 844(f) forbids malicious damage to

or destruction of federal property “by means of fire or an explosive.” Thus the volitional acts it

forbids are setting fires and using explosives, acts that necessarily involve the use of physical force

against a person or property. And since Section 844(f) requires that damage or destruction be

inflicted upon federal property, it also requires that physical force be used against the person or

property “of another.” 18 U.S.C. § 924(c)(3)(A).

                                          BACKGROUND

         The defendant was convicted in 2001 of hundreds of crimes stemming from his

involvement in the August 7, 1998 bombings of the United States Embassies in Nairobi, Kenya

and Dar es Salaam, Tanzania, including conspiracies to murder and to use weapons of mass

destruction against United States nationals and property overseas, as well as substantive murder

and bombing charges. In re Terrorist Bombings of U.S. Embassies in E. Africa, 552 F.3d 93, 101,

107 (2d Cir. 2008); Docket No. 640.2 He was, in brief, “an al Qaeda operative who helped to place




2
    Unless otherwise noted, “Docket” refers to the criminal docket, 98 Cr 1023 (LAK).

                                                  2
        Case 1:98-cr-01023-LAK Document 2136 Filed 06/01/20 Page 4 of 28



the bomb that exploded outside the American Embassy in Nairobi, left the truck shortly before the

bomb detonated and was seen fleeing the scene by an eyewitness.” In re Terrorist Bombings of

U.S. Embassies in E. Africa, 552 F.3d at 105 (citation omitted).

       The indictment on which the defendant was tried was filed on May 8, 2000. 552 F.3d at

105. That indictment was denominated the S7 indictment (“Indictment” or “Ind.”). Docket No.

186. Of particular relevance to the Motion, among the hundreds of crimes of which the defendant

was convicted were (1) using and carrying a destructive device during and in relation to the

bombing of the United States Embassy in Nairobi, Kenya, a crime of violence, in violation of 18

U.S.C. § 924(c), Ind. Count 285, Docket No. 640; and (2) the underlying crime of violence,

bombing the United States Embassy in Nairobi, Kenya, with death resulting, in violation of 18

U.S.C. §§ 844(f)(1) and (3). Ind. Count 7; Docket No. 640.3

       The jury considered, but declined to impose, the death penalty on Al-'Owhali. 552 F.3d at

101. In October 2001, he was sentenced to life in prison plus forty years, thirty of which were

imposed pursuant to his conviction on Count 285. Docket No. 640.

       In 2008, Al-'Owhali’s appeals were rejected. 552 F.3d at 93; In re Terrorist Bombings of

U.S. Embassies in East Africa Fifth Amendment Challenges), 552 F.3d 177 (2d Cir.2008). In April

2009, the Second Circuit remanded the case for proceedings regarding the voluntariness of his



3
  Defendant refers to the count charging a violation of 18 U.S.C. § 924(c) as Count 283, rather
than 285, and the underlying crime of violence count charging a violation of 18 U.S.C. § 844(f) as
Count 5, rather than Count 7. (E.g., Mot. ¶ 1). These appear to be errors. Count 283 of the S7
Indictment charged attempted murder of internationally protected persons in violation of 18 U.S.C.
§§ 1111 and 1116 and Count 5 charged a conspiracy to destroy buildings and property of the
United States, in violation of 18 U.S.C. § 844(n). Ind. Counts 5, 283.

                                                3
          Case 1:98-cr-01023-LAK Document 2136 Filed 06/01/20 Page 5 of 28



statements based on newly disclosed information. See In re Terrorist Bombings of U.S. Embassies

in E. Africa, 407 F. App'x 548, 549 (2d Cir. 2011) (summary order). In June 2009, the Supreme

Court denied Al-'Owhali’s petition for certiorari on the Second Circuit decisions affirming his

convictions and sentence. Al-'Owhali v. United States, 556 U.S. 1283 (2009). In 2010, after a

hearing and a review of other relevant evidence, the District Court denied defendant’s motion to

reopen his suppression hearing, a decision the Second Circuit affirmed in 2011. 407 Fed. App'x

at 549.

          In 2012, Al-'Owhali filed in this district a Section 2255 motion, asserting eleven claims

that his rights were violated during the investigation and trial of the charges against him. (Docket

No. 1 (12-cv-3331 (KTD)). After the Government responded to his motion and Al-'Owhali replied,

Al-'Owhali sought leave to withdraw that 2255 motion and the District Court permitted him to do

so. (Docket Nos. 7, 10, 11, 12 (12-cv-3331 (KTD)).

          In January of this year the defendant filed the instant Section 2255 motion.

                                        APPLICABLE LAW

   A. Procedural Default

          A prisoner may move to vacate, set aside, or correct his sentence “upon the ground that the

sentence was imposed in violation of the Constitution or laws of the United States, or that the court

was without jurisdiction to impose such sentence, or that the sentence was in excess of the

maximum authorized by law, or is otherwise subject to collateral attack.” 28 U.S.C. § 2255(a).

However, “[h]abeas review is an extraordinary remedy and will not be allowed to do service for

an appeal.” Bousley v. United States, 523 U.S. 614, 621 (1998) (quotation marks and citation

omitted); United States v. Frady, 456 U.S. 152, 165 (1982) (“[W]e have long and consistently
                                              4
        Case 1:98-cr-01023-LAK Document 2136 Filed 06/01/20 Page 6 of 28



affirmed that a collateral challenge may not do service for an appeal.”). This bedrock principle,

which arises from concerns about finality in criminal judgments, finds practical expression in the

rule that a court may not consider on a Section 2255 motion a claim that could have been raised,

but was not raised, on direct review. Such a claim has been “procedurally defaulted.” Bousley, 523

U.S. at 622; United States v. Thorn, 659 F.3d 227, 231 (2d Cir. 2011) (“In general, a defendant is

barred from collaterally challenging a conviction under § 2255 on a ground that he failed to raise

on direct appeal.”).

       Failure to raise a claim on direct review results in procedural default even where there has

been a change in the substantive criminal law, announced after the defendant’s conviction became

final, lending legal support to his claim.4 See, e.g., Bousley, 523 U.S. at 617–24 (concluding that

defendant had procedurally defaulted claim based on new rule of substantive criminal law

announced after his conviction became final); Thorn, 659 F.3d at 231-33 (same); Fordham v.

United States, 706 F.3d 1345, 1349-51 (11th Cir. 2013) (same); Jennings v. United States, 696



4
  The new rule announced in Davis is “substantive” because it “alters the range of conduct … that
the law punishes.” Welch v. United States, 136 S. Ct. 1257, 1266 (2016); see id. at 1268 (holding
that the vagueness ruling in Johnson v. United States, 135 S. Ct. 2551 (2015), was substantive).
Prior to Davis, Section 924(c)(3)(B) was understood to be a valid criminal statute. Davis’s
vagueness holding means that the statute is “‘illegal and void and cannot be a legal cause of
imprisonment.’” Montgomery v. Louisiana, 136 S. Ct. 718, 730 (2016) (quoting Ex parte Siebold,
100 U.S. 371, 376 (1880)). It thus qualifies as a substantive rule for the same reason that prior
Supreme Court decisions invalidating federal criminal statutes on First or Fourteenth Amendment
grounds were deemed substantive. See, e.g., In re Rivero, 797 F.3d 986, 990 (11th Cir. 2015)
(identifying the Supreme Court’s decisions holding that the First Amendment forbids criminal
prosecutions for flag burning, and that the Fourteenth Amendment forbids criminal prosecutions
for private homosexual sodomy between consenting adults, as substantive rules entitled to
retroactive application on collateral review); Muth v. Frank, 412 F.3d 808, 817 (7th Cir. 2005);
United States v. Hilton, 386 F.3d 13, 18 (1st Cir. 2004).

                                                5
        Case 1:98-cr-01023-LAK Document 2136 Filed 06/01/20 Page 7 of 28



F.3d 759, 764 (8th Cir. 2012) (same); see also Harrington v. United States , 689 F.3d 124, 128–

29 (2d Cir. 2012) (confirming that procedural default rules govern review of claim based on “new

substantive rules of federal criminal law” announced after defendant’s conviction became final).

A procedurally defaulted claim cannot be entertained unless the movant “can first demonstrate

either [1] ‘cause’ and ‘actual prejudice,’ or [2] that he is ‘actually innocent.”’ Bousley, 523 U.S. at

622 (quoting Murray v. Carrier, 477 U.S. 478, 485, 496 (1986); Wainwright v. Sykes, 433 U.S.

72, 87 (1977); and Smith v. Murray, 477 U.S. 527, 538 (1986)).

       To show “cause” for failure to raise the claim on direct appeal, a defendant must

demonstrate that “‘some objective factor external to the defense’” prevented him from raising it,

McCleskey v. Zant, 499 U.S. 467, 493 (1991) (quoting Carrier, 477 U.S. at 488), “such as a claim

that ‘is so novel that its legal basis [was] not reasonably available to counsel’ kept him from raising

the claim on direct appeal” (commonly referred to as the “novelty” or “futility” ground). Whitman

v. United States, 754 F. App’x 40, 42 (2d Cir. 2018) (quoting Reed v. Ross, 468 U.S. 1, 16 (1984)).5

       “The futility test to excuse a default is strict: ‘the question is not whether subsequent legal

developments have made counsel’s task easier, but whether at the time of the default the claim was

‘available’ at all.”’ Thorn, 659 F.3d at 233 (quoting Smith v. Murray, 477 U.S. 527, 537 (1986)).




5
  As the Second Circuit recognized, the fact that a defendant could have raised a claim on appeal
and did not do so—thus defeating “cause” for the purposes of procedural default—does not mean
that the “failure to raise the argument constitutes ineffective assistance of counsel.” Whitman, 754
F. App’x at 43. Rather, there is a wide range of arguments that, while reasonably available to
counsel for the purposes of procedural default, were nonetheless “not ‘significant and obvious’
given the long-standing” posture of the courts “at the time,” thus rendering counsel’s failure to
raise such arguments reasonable. Id. (quoting Lynch v. Dolce, 789 F.3d 303, 311 (2d Cir. 2015)).

                                                  6
        Case 1:98-cr-01023-LAK Document 2136 Filed 06/01/20 Page 8 of 28



Thus, the mere fact that the defendant’s claim rests on the Supreme Court’s ruling in Davis, which

was not announced until after his conviction became final, does not establish that the basis for the

claim was not reasonably available on direct review. Id. To the contrary, if the claim had been or

was being raised by others at the time of direct review, it was “reasonably available,” even if the

claim would have been “unacceptable to [the direct appellate] court at that particular time.”

Bousley, 523 U.S. at 623 (internal quotation marks omitted) (quoting Engle v. Isaac, 456 U.S. 107,

130 n.35 (1982)) (rejecting assertion of cause based on purported novelty of issue where reported

cases at the time of direct review reflected other defendants’ raising the issue); Thorn, 659 F.3d at

233.

        Further, to establish prejudice, a defendant must establish “not merely that the errors at his

trial created a possibility of prejudice, but that they worked to his actual and substantial

disadvantage, infecting [the defendant’s] entire trial with error of constitutional dimensions.”

Frady, 456 U.S. at 170 (emphasis in original). A “claim of actual prejudice has validity only if an

error … amounts to prejudice per se, regardless of the particular circumstances of the individual

case.” Id.; see also, e.g., Henderson v. Kibbe, 431 U.S. 145, 154 (1977) (holding that the question

in determining actual prejudice—in the context of a complaint about an erroneous state court jury

instruction—is “‘whether the ailing instruction by itself so infected the entire trial that the resulting

conviction violates due process,’ not merely whether ‘the instruction is undesirable, erroneous, or

even universally condemned.’” (quoting Cupp v. Naughten, 414 U.S. 141, 147 (1973)).

        Finally, where there is no judicially cognizable cause and prejudice for the procedural

default, a court may reach the merits of the defendant’s claim only upon a showing of actual


                                                   7
        Case 1:98-cr-01023-LAK Document 2136 Filed 06/01/20 Page 9 of 28



innocence. See Herrera v. Collins, 506 U.S. 390, 404 (1993) (explaining that the actual innocence

exception is meant to avoid grave miscarriages of justice—“to see that federal constitutional errors

do not result in the incarceration of innocent persons”). To meet this test, the “petitioner must

demonstrate that, in light of all the evidence, it is more likely than not that no reasonable juror

would have convicted him.” Bousley, 523 U.S. at 623 (quotation marks and citation omitted);

Schlup v. Delo, 513 U.S. 298, 327-28 (1995). “It is important to note in this regard that ‘actual

innocence’ means factual innocence, not mere legal insufficiency.” Bousley, 523 U.S. at 623

(citing Sawyer v. Whitley, 505 U.S. 333, 339 (1992)).

   B. Crimes of Violence Under Section 924(c)

       As relevant here, Section 924(c) imposes additional punishment when a defendant uses or

carries a destructive device, such as a bomb, in connection with a “crime of violence.” 18 U.S.C.

§ 924(c)(1). The statute defines “crime of violence” as a felony

              (A) [that] has as an element the use, attempted use, or threatened use of
       physical force against the person or property of another, or
              (B) that by its nature, involves a substantial risk that physical force against
       the person or property of another may be used in the course of committing the
       offense.

Id. § 924(c)(3)(A)-(B).

       In United States v. Davis, 139 S. Ct. at 2319, the Supreme Court struck down the “residual”

clause, Section 924(c)(3)(B), as unconstitutionally vague. Id. at 2336; see also United States v.

Barrett, 937 F.3d 126 (2d Cir. Aug. 30, 2019) (reversing Circuit precedent and holding that the

residual clause is invalid under Davis).




                                                 8
       Case 1:98-cr-01023-LAK Document 2136 Filed 06/01/20 Page 10 of 28



       Accordingly, following Davis, in order for an offense to serve as a predicate crime of

violence for a Section 924(c) count, it must qualify as a crime of violence under the “elements” or

“force” clause, Section 924(c)(3)(A). That is, the offense must “ha[ve] as an element the use,

attempted use, or threatened use of physical force against the person or property of another.” 18

U.S.C. § 924(c)(3)(A).

       Whether an offense qualifies as a crime of violence under the elements clause of Section

924(c)(3)(A) is a question of law for the court, determined by applying the “categorical approach.”

United States v. Hill, 890 F.3d 51, 55 (2d Cir. 2018). Under the categorical approach, “courts

identify ‘the minimum criminal conduct necessary for conviction under a particular statute,’”

United States v. Hill, 890 F.3d at 55 (quoting United States v. Acosta, 470 F.3d 132, 135 (2d Cir.

2006)), by reviewing the elements of the offense. But “to show a predicate conviction is not a

crime of violence ‘requires more than the application of legal imagination to [the] ... statute's

language.’” Id. at 56 (quoting Gonzales v. Duenas–Alvarez, 549 U.S. 183, 193 (2007)). “[T]here

must be ‘a realistic probability, not a theoretical possibility,’ that the statute at issue could be

applied to conduct that does not constitute a crime of violence. To show that a particular reading

of the statute is realistic, a defendant ‘must at least point to his own case or other cases in which

the ... courts in fact did apply the statute in the ... manner for which he argues.’” Id. at 56 (quoting

Gonzales v. Duenas-Alvarez, 549 U.S. at 193). “To that end, the categorical approach must be

grounded in reality, logic, and precedent, not flights of fancy.” Id. (citing Moncrieffe v. Holder,

569 U.S. 184, 190–91 (2013)). In Davis, the Supreme Court reaffirmed that Section 924(c)’s

elements clause must be interpreted using the categorical approach. See 139 S. Ct. at 2327 -33.


                                                   9
       Case 1:98-cr-01023-LAK Document 2136 Filed 06/01/20 Page 11 of 28



                                           ARGUMENT

  A. The Defendant Procedurally Defaulted His Claim

         Al-'Owhali never raised on appeal the challenge to his Section 924(c) conviction that he

makes in the Motion, as he acknowledges. See Mot. at 2 (question 9(f)), 4 (question 12(b)(1)), 5

(question 13)). Accordingly, he procedurally defaulted his argument that Section 924(c)(3)(B) is

impermissibly vague and that his Section 924(c) conviction should be vacated. This default can

be overcome only if he “can first demonstrate either ‘cause’ and ‘actual prejudice,’ or that he is

‘actually innocent,’” Bousley, 523 U.S. at 622. He has not met, and cannot meet, this requirement.

       Al-'Owhali has not shown, and cannot show, cause for his default on appeal. As noted

above, “cause” in this context requires an external impediment to raising the claim, not merely a

failure to recognize the argument or even a belief that the argument would fail. See Bousley, 523

U.S. at 623. Al-'Owhali’s claim that the “[i]ssue was not available until June 2019,” (Mot. at 4

(question 12(b)(2)), is wrong. Before Al-'Owhali’s sentencing in 2001, numerous other litigants

had raised vagueness challenges to other aspects of Section 924(c). See, e.g., United States v.

Magee, 21 F.3d 1108, 1994 WL 171513, at *4 (5th Cir. Apr. 22, 1994) (unpublished decision)

(considering and rejecting vagueness challenge to Section 924(c), in particular “what activities

constitute possession of a firearm in relation to a drug trafficking crime”); United States v. Santos,

No. S 91 Cr 724, 1992 WL 232057, at *8 (S.D.N.Y. Sept. 2, 1992) (considering and rejecting

vagueness challenge to Section 924(c)’s use of the terms “firearm silencer” and “firearm muffler”).

Indeed, litigants were also raising vagueness challenges to Section 924(c)’s definition of “crime

of violence” itself. See, e.g., United States v. Bennett, 165 F.3d 36, 1998 WL 781231 (9th Cir.


                                                 10
       Case 1:98-cr-01023-LAK Document 2136 Filed 06/01/20 Page 12 of 28



Nov. 9, 1998) (unpublished decision) (considering and rejecting vagueness challenge to

Section 924(c)’s definition of “crime of violence” insofar as that definition was interpreted to

encompass possession of a firearm silencer). Particularly given that the Supreme Court had never,

in a holding or dicta, either expressly or impliedly, rejected a vagueness challenge to

Section 924(c)’s risk-of-force clause, Al-'Owhali lacks any cause for having failed to appeal on

that ground. See Thorn, 659 F.3d at 233 (holding that a 2255 defendant could not “carry his burden

to demonstrate good cause” where, “[b]y the time of Thorn’s direct appeal, a number of defense

attorneys had argued for a narrow construction of the term ‘proceeds’ in various contexts,

including the federal money laundering statute [because t]his, by itself, precludes the conclusion

that the argument was not available at all to Thorn” and, “[w]hile some courts rejected the

argument, … the question had not been conclusively decided by this court”) (emphasis in original).

       Even if Al-'Owhali could establish cause for his default, he could not demonstrate

prejudice. Nor, in the alternative, could he demonstrate actual innocence. As discussed below,

the defendant’s conviction under Section 844(f)(1) and (3) is a crime that falls within Section

924(c)’s force clause. Accordingly, he suffered no prejudice and Davis offers him no relief from

his Section 924(c) conviction. Nor has Al-'Owhali established his actual innocence. Al-'Owhali

has based his claim that he is “actually innocent” of violating Section 924(c) on his argument that

Section 844(f) is not a crime of violence, not on any showing that he is factually innocent. See

Mot. at 4 (question 12) (“GROUND ONE: Al-Owhali is actually innocent of violating 18 USC

§924(c) as 18 USC §844(f) does not define a ‘crime of violence’ pursuant to United States v. Davis

139 S Ct 2319 (2019)”). This is insufficient. Al-'Owhali must show not just his legal innocence,


                                                11
       Case 1:98-cr-01023-LAK Document 2136 Filed 06/01/20 Page 13 of 28



but that he is factually innocent of the charge, see Bousley, 523 U.S. at 623, a showing he has

failed to make. Nor could the defendant make any such showing in light of the record in this case,

which establishes, inter alia, that he was “an al Qaeda operative who helped to place the bomb that

exploded outside the American Embassy in Nairobi, left the truck shortly before the bomb

detonated and was seen fleeing the scene by an eyewitness.” 552 F.3d at 105 (citation omitted)

(emphasis added).

       In sum, the defendant has not established either (1) cause and actual prejudice or (2) actual

innocence. Therefore, his challenge is defaulted and this Court should deny the Motion.

   B. Malicious Damage To Or Destruction Of Federal Property By Means Of Fire Or An
      Explosive In Violation Of 18 U.S.C. §§ 844(f)(1) And (3) Qualifies As A Crime Of
      Violence

       The Motion also fails because Count 7, which charges a violation of 18 U.S.C. § 844(f)(1)

and (3), has as an element the “use, attempted use, or threatened use of physical force against the

person or property of another.” 18 U.S.C. § 924(c)(3)(A). It therefore qualifies as a crime of

violence under the elements clause and serves as a valid predicate for the defendant’s conviction

on Count 285 pursuant to Section 924(c).

       Section 844(f) requires the use or attempted use of force against the property of another.

As charged in Count 7, Section 844(f)(1) prohibits “maliciously damag[ing] and destroy[ing], and

attempt[ing] to damage and destroy, by means of fire and an explosive, buildings, vehicles and

other personal and real property in whole and in part owned and possessed by, and leased to, the

United States . . . .” Ind. ¶ 33; 18 U.S.C. Section 844(f)(1). This offense plainly requires the use

or attempted use of physical force; the statute punishes the act of “damag[ing] or destroy[ing]


                                                12
       Case 1:98-cr-01023-LAK Document 2136 Filed 06/01/20 Page 14 of 28



[property] . . . by means of fire or an explosive,” or attempting to do so. 18 U.S.C. § 844(f)(1).

And that physical force must be used “against the . . . property of another,” 18 U.S.C. §

924(c)(3)(A), namely property “owned or possessed by, or leased to, the United States” or federal

departments or agencies or federally funded entities. 18 U.S.C. § 844(f)(1). A Section 844(f)

offense thus fits within Section 924(c)’s force, or elements, clause. United States v. Davis, No.

1:16-CV-832, 2016 WL 11257359, at *5 (E.D. Va. Sept. 28, 2016) (“arson in violation of §

844(f)—is a crime of violence pursuant [to] § 924(c)'s force clause, not § 924(c)'s residual

clause.”). See Mbea v. Gonzalez, 482 F.3d 276, 280 (4th Cir. 2007) (holding that a very similar

District of Columbia statute is categorically a crime of violence under 18 U.S.C. § 16(a), which is

identical to Section 924(c)’s force clause; “[i]t is plain that the malicious setting of fire to homes,

public buildings, and churches ‘has as an element the use, attempted use, or threatened use of

physical force against the person or property of another.’”) (quoting 18 U.S.C. § 16(a)); see also

United States v. Shaker, 665 F.Supp. 698, 702 n. 4 (N.D. Ind. 1987) (holding that 18 U.S.C. §

844(i), which also punishes maliciously damaging or destroying property by means of fire or an

explosive, is a “crime of violence” under the force clause of 18 U.S.C. § 3156(a)(4), which is

identical to Section 924(c)'s force clause); United States v. Marzullo, 780 F.Supp. 658, 662 n. 7

(W.D. Mo. 1991) (same)).6




6
  Defendant was also charged in Count 7 under 18 U.S.C. § 2. Ind. Count 7. But if a substantive
offense qualifies as a crime of violence under Section 924(c)(3)(A), then aiding and abetting that
offense also qualifies as a crime of violence. See, e.g., United States v. Richardson, 948 F.3d 733,
741-42 (6th Cir. Jan. 27, 2020) (joining the First, Third, Tenth, and Eleventh Circuits in holding
that aiding and abetting Hobbs Act robbery is a crime of violence under § 924(c)(3)(A) and noting
that “[t]here is no distinction between aiding and abetting the commission of a crime and
                                                 13
       Case 1:98-cr-01023-LAK Document 2136 Filed 06/01/20 Page 15 of 28



       Defendant’s argument to the contrary rests entirely on decisions in prosecutions brought

pursuant to Section 844(i), not Section 844(f), principally Evey v. United States, No. 2:16-CV-

08900-SVW, 2018 WL 6133407 (C.D. Cal. May 10, 2018). (Mot. ¶¶ 16-17). Defendant argues

that “[t]he identical language in 18 USC §844(f)(1) and (i) makes . . . applicable to 18 U.S.C.

§844(f)” two of the reasons provided for the decision in Evey: that a mens rea of recklessness,

which is all that is required for malicious conduct, does not require the “use” of physical force,

and that the statute does not require one to use any force at all, since recklessly disconnecting a

gas hose suffices. (Mot. ¶ 17). According to the defendant, the third reason provided for the

decision in Evey -- that a Section 844(i) offense can be committed against one’s own property and

not the property of another – is also applicable here. “[A]s the statute covers property partially

owned or leased to the United States, it is theoretically broad enough to cover damages to one’s

own property as well,” he argues. (Mot. ¶ 17). “Thus,” defendant concludes, “Evey’s principles .




committing the principal offense . . . to sustain a conviction under § 924(c), it makes no difference
whether [the defendant] was an aider and abettor or a principal.”); Kidd v. United States, 929 F.3d
578, 581 (8th Cir. 2019) (per curiam) (holding that armed robbery involving controlled substances
qualifies as a crime of violence under Section 924(c)(3)(A), and that aiding and abetting that
offense likewise qualifies “[b]ecause we treat an aider and abettor no differently than a principal”);
United States v. Mitchell, 23 F.3d 1, 2–3 (1st Cir. 1994) (holding that aiding and abetting arson in
violation of 18 U.S.C. §§ 841(i) and 2 is a crime of violence under the Bail Reform Act because
“aiding and abetting is not a separate offense from the underlying substantive crime . . . the acts
of the principal become those of the aider and abetter as a matter of law. Accordingly, as other
courts have held in analogous circumstances, aiding and abetting the commission of a crime of
violence is a crime of violence itself.”) (citations and internal quotation marks omitted) (emphasis
in original).



                                                 14
       Case 1:98-cr-01023-LAK Document 2136 Filed 06/01/20 Page 16 of 28



. . should guide this Court in finding that 18 U.S.C. Section 844(f) does not describe a crime of

violence.” (Id.). The defendant is wrong.

       1. Defendant’s Claim That The Crime Charged In Count 7 Does Not Require Use
          Of Physical Force Against The Property “Of Another” Is Wrong

       Section 844(f) would permit, as defendant claims, a prosecution for maliciously damaging

or destroying a building partly owned by or leased to the United States and partly owned by or

leased to the defendant. But that does not take Section 844(f) offenses outside of those that have

“as an element the use, attempted use, or threatened use of physical force against the . . . property

of another.” 18 U.S.C. § 924(c)(3)(A). A Section 844(f) prosecution may not be brought absent

proof of the element that there has been damage to or destruction of federal property. E.g., 2

Modern Federal Jury Instructions-Criminal ¶ 30.01 (2019) (“The second element that the

government must prove beyond a reasonable doubt is that the property which was damaged or

destroyed was federal property. Federal property is defined in the statute as any building, vehicle,

or other real or personal property in whole or in part owned, possessed or used by the United States

government, any department or agency of the United States government, or any institution or

organization receiving federal financial assistance.”). Such a crime may also damage or destroy

the defendant’s property, but damage to or destruction of the defendant’s property is not sufficient

to meet the elements of Section 844(f). Damage to or destruction of federal property is the required

element. See, e.g., United States v. York, 600 F.3d 347, 354 (5th Cir. 2010) (“Given that these

institutions or organizations receive federal financial assistance, or are a federal agency or

department, and possess a part of the damaged building, the Government has put on legally

sufficient evidence of the federal nexus.”).

                                                 15
       Case 1:98-cr-01023-LAK Document 2136 Filed 06/01/20 Page 17 of 28



       2. Defendant’s Claim That The Mens Rea Required For The Crime Charged in
          Count 7 Is Insufficient To Require A “Use” Of Physical Force Is Meritless

       Nor does the mens rea required by Section 844(f) take it outside of Section 924(c)’s force

clause. The Government has not found a case in which the Second Circuit has described what

mens rea “maliciously damag[ing] or destroy[ing]” property “by means of fire or an explosive”

requires, but several other circuits have concluded that this language requires a defendant to have

acted “intentionally or with deliberate disregard of the likelihood that damage or injury will result.”

See United States v. Grady, 746 F.3d 846, 848-49 (7th Cir. 2014) (addressing identical language

in Section 844(i) and collecting cases); United States v. Schlesinger, 372 F. Supp. 2d 711, 722

(E.D.N.Y. 2005) (“The element of ‘malice,’ ‘is satisfied if the defendant acted intentionally or

with willful disregard of the likelihood that damage or injury would result from his or her acts.’”)

(addressing Section 844(i) and quoting United States v. Gullett, 75 F.3d 941, 948 (4th Cir.1996)).7

This standard meets Section 924(c)(3)(A)’s requirement that an offense have “as an element the

use . . . of physical force against the person or property of another.”

       The Supreme Court has held that the phrase “use . . . of physical force,” which appears in

the definition of a misdemeanor crime of violence, 18 U.S.C. § 921(a)(33)(A)(ii), includes reckless

conduct. Voisine v. United States, 136 S. Ct. 2272, 2278 (2016) (citation omitted). The Court



7
  The Supreme Court has described 18 U.S.C. § 844(i) as a statute that “corresponds . . . in all ways
but” the jurisdictional element with a state arson statute that requires intentional conduct, Torres
v. Lynch, 136 S. Ct. 1619, 1623 (2016), and as a statute whose “elements match up exactly with,”
and that “mirrors,” that state arson statute. Id. at 1625. That case did not, however, focus on the
mens rea required by either statute.



                                                  16
       Case 1:98-cr-01023-LAK Document 2136 Filed 06/01/20 Page 18 of 28



explained that the word “‘use’” requires the force to be “volitional” but “does not demand that the

person applying force have the purpose or practical certainty that it will cause harm, as compared

with the understanding that it is substantially likely to do so.” Id. at 2279. The Court observed

that the word “‘use’” “is indifferent as to whether the actor has the mental state of intention,

knowledge, or recklessness with respect to the harmful consequences of his volitional conduct.”

Id. Moreover, the Court noted, “nothing in Leocal v. Ashcroft,” 543 U.S. 1 (2004), which

addressed the mens rea requirement under the force clause of 18 U.S.C. § 16(a), “suggests a

different conclusion—i.e., that ‘use’ marks a dividing line between reckless and knowing

conduct.” Voisine, 136 S. Ct. at 2279. Rather, the Court indicated, the key “distinction [was]

between accidents and recklessness.” Id. Thus, under Voisine, “[a]s long as a defendant’s use of

force is not accidental or involuntary, it is ‘naturally described as an active employment of force,’

regardless of whether it is reckless, knowing, or intentional.” United States v. Haight, 892 F.3d

1271, 1281 (D.C. Cir. 2018) (Kavanaugh, J.) (quoting Voisine, 136 S. Ct. at 2279), cert. denied,

139 S. Ct. 796 (2019).

       Most Circuits to address the issue have extended the logic of Voisine from the context of

misdemeanor crimes of violence to other force clauses, including Section 924(c)(3)(A)’s force

clause. See, e.g., McCoy v. United States, No. 16-3953, 2020 WL 2630856, at *2 (8th Cir. May

26, 2020) (Section 924(c)(3)(A)); United States v. Mann, 899 F.3d 898, 905 (10th Cir. 2018)

(Section 924(c)(3)(A)); United States v. Burris, 920 F.3d 942, 951 (5th Cir. 2019) (ACCA),

petition for cert. pending, No. 19-6186 (filed Oct. 3, 2019); Haight, 892 F.3d at 1281 (ACCA);

United States v. Verwiebe, 874 F.3d 258, 264 (6th Cir. 2017) (U.S.S.G. § 4B1.2(a)); United States


                                                 17
       Case 1:98-cr-01023-LAK Document 2136 Filed 06/01/20 Page 19 of 28



v. Fogg, 836 F.3d 951, 956 (8th Cir. 2016) (ACCA).8 As the D.C. Circuit explained, there is no

reason to understand the language at issue in Voisine differently than statutes that include the

phrase “against the person or property of another” since “the provision at issue in Voisine still

required the defendant to use force against another person—namely, the ‘victim.’” Haight, 892

F.3d at 1281 (quoting 18 U.S.C. § 921(a)(33)(A)(ii)). The Supreme Court itself recognized this

aspect of the statutory scheme at issue in Voisine when it described the phrase it was considering

as “defined to include any misdemeanor committed against a domestic relation”. Voisine, 136 S.

Ct. at 2276 (emphasis added). Accord United States v. Verwiebe, 874 F.3d at 263 (“There ... are

no victim-less prosecutions under the Voisine statute). “That one statute requires a victim of the

‘use of force’ in one way, and the other statute requires a victim in another way, does not offer a

meaningful basis for distinction.” Verwiebe, 874 F.3d at 263.

       Moreover, any argument for viewing as more restrictive the language of Section

924(c)(3)(A) than the “use . . . of physical force” language at issue in Voisine based on the presence

in the former statute of the phrase “against the person or property of another” is particularly weak




8
 Two Circuits have declined to extend Voisine to other force clauses. See, e.g., United States v.
Begay, 934 F.3d 1033, 1040 (9th Cir. 2019) (Section 924(c)(3)(A)); United States v. Rose, 896
F.3d 104, 109 (1st Cir. 2018) (ACCA). But the Ninth Circuit in November granted rehearing en
banc in a case that raises the issue, United States v. Orona, 942 F.3d 1159 (9th Cir. Nov. 18, 2019),
so its view may change. And the First Circuit, which had resolved the issue based on the rule of
lenity because “we recognized it was a close call,” United States v. Baez-Martinez, 950 F.3d 119,
127 (1st Cir. Feb. 11, 2020), in February narrowed an earlier decision and held that some forms of
recklessness do satisfy ACCA’s force clause. Id. at 124 (a “heightened form of recklessness is
sufficient for purposes of [ACCA’s] force clause even though ordinary recklessness is not.”). See
also United States v. Middleton, 883 F.3d 485, 497 (4th Cir. 2018) (concurrence declined to extend
Voisine to the ACCA force clause).

                                                 18
       Case 1:98-cr-01023-LAK Document 2136 Filed 06/01/20 Page 20 of 28



when applied to a crime in which the volitional acts are setting fires and using explosives. The

First Circuit has been concerned, for example, that it would not be “natural to say that a person

who chooses to drive in an intoxicated state uses force “against” the person injured in the resulting,

but unintended, car crash, even if one might say that the act of driving a car is volitional and

therefore that the driver “use[d] ... physical force” by driving the car so recklessly,” Bennett v.

United States, 868 F.3d 1, 18 (1st Cir.), opinion withdrawn and vacated, 870 F.3d 34 (1st Cir.

2017) (citation omitted).9 But Section 844(f) describes a very different kind of crime. When a

defendant drives drunk, the volitional act may involve no intended use of physical force “against”

any person or property; a drunkenly driven car may hit nothing more than molecules of air. In

contrast, the volitional acts that underlie a Section 844(f) prosecution, which requires that a

defendant act “by means of fire or an explosive,” are setting a fire or using an explosive. See 2

Modern Federal Jury Instructions-Criminal ¶ 30.01 (2019) (“In order to establish that the defendant

was guilty of the explosive destruction of property, the government must prove beyond a

reasonable doubt all of the following elements: First, that the defendant set fire (or used an

explosive) to damage or destroy, or in an attempt to damage or destroy, property.”). These acts

are uses of physical force. United States v. Castleman, 572 U.S. 157, 170 (2014) (“physical force

is simply force exerted by and through concrete bodies, as opposed to intellectual force or




9
  The opinion in Bennett was withdrawn as moot in light of Bennett’s death before the opinion
issued, 870 F.3d at 34, but the First Circuit in another case “endorse[d] and adopt[ed] its reasoning
as our own.” United States v. Windley, 864 F.3d 36, 37 n.2 (1st Cir. 2017).



                                                 19
       Case 1:98-cr-01023-LAK Document 2136 Filed 06/01/20 Page 21 of 28



emotional force”) (citation and internal quotation marks omitted); Santana v. Holder, 714 F.3d

140, 144 (2d Cir. 2013) (“fire is a physical force”); Voisine, 136 S. Ct. at 2279 (“use” requires

volitional, as opposed to accidental conduct, not a purpose to cause harm or practical certainty that

harm will result). They are also actions that involve the use of physical force “against” property

or persons. Setting a fire requires that some property be ignited. Using an explosive is an action

taken “against” a person or property, leaving aside theoretical examples such as explosions created

high up in the atmosphere that impact neither (and that therefore would not give rise to a

prosecution under a statute that requires damage to or destruction of property). See Hill, 890 F.3d

at 56 (“there must be ‘a realistic probability, not a theoretical possibility,’ that the statute at issue

could be applied to conduct that does not constitute a crime of violence. To show that a particular

reading of the statute is realistic, a defendant ‘must at least point to his own case or other cases in

which the ... courts in fact did apply the statute in the ... manner for which he argues.’”) (quoting

Gonzales v. Duenas-Alvarez, 549 U.S. 183, 193 (2007)). Thus, even if the phrase “against the

person or property of another” in Section 924(c)(3)(A) might disqualify some crimes from fitting

that definition, it does not disqualify prosecutions under Section 844(f).

        Furthermore, this charge was brought not just under Section 844(f)(1), but also under

Section 844(f)(3), Ind. Count 7, as the defendant acknowledges. (See Mot. ¶ 13). Section 844(f)(3)

requires that the defendant’s conduct “directly or proximately cause[d] the death of any person . .

. .” Thus a prosecution under Section 844(f)(3) must involve the use of physical force “against” a

person. To paraphrase the First Circuit in Bennett, it would not be natural to say that a person who

set a fire or used an explosive, and as a result of doing so directly or proximately caused the death


                                                   20
       Case 1:98-cr-01023-LAK Document 2136 Filed 06/01/20 Page 22 of 28



of a person, did not use physical force against the person of another.10 Accordingly, with respect

to Section 844(f) crimes, and especially with respect to crimes in which Section 844(f)(3) is

charged, there is no reason to understand Section 924(c)(3)(A) differently than the language at

issue in Voisine.

       In addition, the Second Circuit has applied the reasoning of Castleman, 572 U.S. at 157,

another case interpreting Section 921(a)(33)(A)(ii), the statute at issue in Voisine, to other force

clauses, including Section 924(c)’s force clause. See, e.g., Hill, 890 F.3d at 59 (Section

924(c)(3)(A)); Villanueva v. United States, 893 F.3d 123, 128-31 (2018) (ACCA). The reasoning

of Voisine likewise should be applied here, so that reckless conduct under Section 844(f)

constitutes a crime of violence under Section 924(c)’s force clause.11

       The cases the defendant cites in support of his argument are not persuasive. Evey v. United

States, No. 2:16-CV-08900-SVW, 2018 WL 6133407 (C.D. Cal. May 10, 2018), on which the

defendant relies most heavily, (Mot. ¶¶ 16-17), does not discuss Voisine at all. Instead, it simply

asserts that “Section 844(i)'s mens rea requirement fails to satisfy the force clause because it




10
   Section 844(f)(3) is not explicit that the defendant must cause the death of another person, since
the statute refers to “any person.” However, a prosecution of a defendant under Section 844(f)(3)
for causing his own death is the kind of theoretical possibility that need not be considered. Hill,
890 F.3d at 56. See generally United States v. Morton, 635 F.2d 723, 725 (8th Cir. 1980) (“In
criminal cases, unlike civil actions, death of a defendant abates the penalty.”) (citations omitted).
11
  The Supreme Court recently granted certiorari to consider whether reckless aggravated assault
qualifies as a crime of violence under U.S.S.G. § 4B1.2(a). Borden v. United States, 140 S. Ct.
1262 (March 2, 2020).



                                                 21
       Case 1:98-cr-01023-LAK Document 2136 Filed 06/01/20 Page 23 of 28



incorporates a mens rea of recklessness,” and cites another district court case from the Ninth

Circuit, United States v. Johnson, 227 F. Supp. 3d 1078, 1090 (N.D. Cal. 2016). Id. at *6. Johnson,

in turn, acknowledged that the argument the Government made in that case and makes here, that

Voisine establishes that a mens rea of recklessness is sufficient, “is not without merit.” Johnson,

227 F.Supp.3d at 1089. “Indeed,” the Johnson court wrote, “in a post–Voisine case, the Ninth

Circuit has acknowledged that its holding in Fernandez–Ruiz [v. Gonzales, 466 F.3d 1121 (9th

Cir. 2006)] —i.e., that neither recklessness nor gross negligence is a sufficient mens rea to establish

that a conviction is for a crime of violence under § 16—is in tension with Voisine as the latter

suggested the opposite, holding that for purposes of a similar statute—18 U.S.C. §

921(a)(33)(A)—reckless conduct can constitute a crime of violence.” Id. (citing United States v.

Benally, 843 F.3d 350, 354 (9th Cir. 2016)) (internal quotation marks omitted). But Fernandez-

Ruiz had not been overruled when Johnson was decided, so Johnson rested its holding principally

on that pre-Voisine decision. Id. at 1090. This reasoning is hardly compelling, especially for

courts outside the Ninth Circuit.

       The remaining cases cited by the defendant, United States v. Abed, No. 7:97-CR-0024,

2019 WL 4306976 (W.D. Va. Sept. 11, 2019), United States v. Vance, No. 1:94-CR-0022-1, 2019

WL 4491333 (W.D. Va. Sept. 18, 2019), and Hammond v. United States, No. 3:19-CV-00544-

KDB, 2019 WL 5295703 (W.D.N.C. Oct. 18, 2019), (Mot. ¶ 16), also concern Section 844(i) as

an underlying offense. Abed, 2019 WL 4306976 at *2, Vance, 2019 WL 4491333 at *4, n.1,

Hammond, 2019 WL 5295703, at *2. That statute, unlike Section 844(f), does not satisfy the

requirement of Section 924(c)’s force clause that physical force be used against the person or


                                                  22
       Case 1:98-cr-01023-LAK Document 2136 Filed 06/01/20 Page 24 of 28



property “of another,” and in each of these cases, apparently for that reason, the Government

conceded that the underlying arson convictions did not satisfy Section 924(c)’s force clause. See

Abed, 2019 WL 4306976 at *5; Vance, 2019 WL 4491333 at *4, n.1; Hammond, 2019 WL

5295703 at *1.12

       3. Defendant’s Claim That A Statute That Forbids Indirect As Well As Direct Uses
          of Physical Force Does Not Meet The Requirements of Section 924(c)(3)(A) Is
          Baseless

       The fact that Section 844(f) forbids indirect, as well as direct, destruction or damage of

federal property by, for example, disconnecting a gas hose also does not take it outside the force

clause of Section 924(c), as the decisions in Castleman and Hill make clear.

       In Castleman, the issue was whether a defendant’s prior conviction for “intentionally or

knowingly caus[ing] bodily injury” to the mother of his child, in violation of Tennessee law,

qualified as a “misdemeanor crime of domestic violence” for purposes of 18 U.S.C. § 922(g)(9).

See Castleman, 572 U.S. at 159. To qualify under § 922(g)(9), the crime had to, among other

things, “ha[ve], as an element, the use . . . of physical force.” 18 U.S.C. § 921(a)(33)(A)(ii). The

Supreme Court held that the Tennessee statute met this requirement. 572 U.S. at 169. In reaching

this holding, the Supreme Court expressly rejected the argument that “one can cause bodily injury



12
   The defendant also cites, as cases from which “Evey’s principles [were] drawn,” United States
v. Whaley, 552 F.3d 904 (8th Cir. 2009); United States v. Monroe, 178 F.3d 304 (5th Cir. 1999);
United States v. Wiktor, 146 F.3d 815 (10th Cir. 1998); United States v. Gullet, 75 F.3d 941 (4th
Cir. 1990); and United States v. McBride, 724 F.3d 754 (7th Cir. 2013). (Mot. ¶ 17). These cases
do not shed light on the issues presented here because, inter alia, they all predate Voisine and
Castleman, and none of them concerns a prosecution under Section 844(f).



                                                23
       Case 1:98-cr-01023-LAK Document 2136 Filed 06/01/20 Page 25 of 28



without the use of physical force—for example, by deceiving the victim into drinking a poisoned

beverage, without making contact of any kind.” Id. at 170 (alterations and quotation marks

omitted). The Castleman Court explained that “physical force” simply means “force exerted by

and through concrete bodies, as opposed to intellectual force or emotional force”; there is no

additional requirement that the force be applied directly rather than indirectly, such as by

administering a poison. See id. (quotation marks omitted).

       The Castleman Court also rejected the related argument that causing harm by poison is not

a “use” of force. See id. at 170-71. The Supreme Court explained that the “use of force” in the

poison example is not the act of sprinkling the poison, but rather “the act of employing poison

knowingly as a device to cause physical harm. That the harm occurs indirectly, rather than directly

(as with a kick or punch), does not matter.” Id. at 171. Indeed, the alternative interpretation would

lead to an absurd result: “Under Castleman’s logic, after all, one could say that pulling the trigger

on a gun is not a ‘use of force’ because it is the bullet, not the trigger, that actually strikes the

victim.” Id.

       The Second Circuit has applied this reasoning to Section 924(c)’s force clause. The Second

Circuit noted that

       In Castleman, the Supreme Court . . . made clear that physical force “encompasses
       even its indirect application,” as when a battery is committed by administering a
       poison: “That the harm occurs indirectly, rather than directly (as with a kick or
       punch), does not matter” lest we conclude that pulling the trigger on a gun involves
       no use of force “because it is the bullet, not the trigger, that actually strikes the
       victim.” Hill offers no persuasive reason why the same principle should not apply
       to the construction of § 924(c)(3) . . . .




                                                 24
       Case 1:98-cr-01023-LAK Document 2136 Filed 06/01/20 Page 26 of 28



Hill, 890 F.3d at 59 (footnote omitted) (quoting Castleman, 134 S. Ct. at 1414-15). The Second

Circuit has also recognized that Castleman abrogated the Second Circuit’s prior “understanding

of the use of force,” “[m]aking clear [the Supreme Court’s] view that the inquiry as to ‘force,’ for

federal law purposes, focuses on the causation of a consequence, rather than the physical act of

initiating an action that leads to a consequence.” Villanueva, 893 F.3d at 128, 130; see also id. at

129 (“[F]or federal law purposes, . . . the relevant force is the impact of the substance on the victim,

not the impact of the user on the substance.”); Banegas Gomez v. Barr, 922 F.3d 101, 108 (2d Cir.

2019) (explaining that “attempts such as these, to exclude from the concept of physical force actual

or threatened harm inflicted by poison or other ‘substances,’ reflect an outdated conception of

force”) (citing Villanueva, 893 F.3d at 130), cert. denied sub nom. Gomez v. Barr, 140 S. Ct. 954

(2020); Hill, 890 F.3d at 60 (“[T]he Chrzanoski panel did not have the benefit of the Supreme

Court’s reasoning in Castleman to the effect that a use of physical force can encompass acts

undertaken to cause physical harm, even when the harm occurs indirectly.”). In light of this

authority, there is no merit to defendant’s argument that an indirect application of force that falls

within Section 844(f), such as disconnecting a gas hose, which leads to an explosion or a fire, is

not a “use . . . of physical force” within the meaning of Section 924(c)(3)(A).




                                                  25
      Case 1:98-cr-01023-LAK Document 2136 Filed 06/01/20 Page 27 of 28



                                      CONCLUSION

      For the foregoing reasons, the Court should deny the Motion without a hearing.

Dated: New York, New York
       June 1, 2020


                                                     Respectfully submitted,

                                                     GEOFFREY S. BERMAN
                                                     United States Attorney for the
                                                     Southern District of New York


                                              By:      /s/
                                                     Stephen J. Ritchin
                                                     Assistant United States Attorney
                                                     (212) 637- 2503




                                             26
        Case 1:98-cr-01023-LAK Document 2136 Filed 06/01/20 Page 28 of 28



                                AFFIRMATION OF SERVICE

        I, Stephen J. Ritchin, affirm under penalty of perjury as follows:

        1. I am an Assistant United States Attorney in the Southern District of New
York.

      2. On June 1, 2020, I caused a copy of the foregoing to be served on the
Defendant via U.S. mail at the following address:

Mohamed Rashed Daoud Al-'Owhali
Reg. No. 42371-054
USP Marion
U.S. Penitentiary
PO BOX 1000
Marion, Illinois 62959

Dated: New York, New York
       June 1, 2020


                                                  By:      /s/                           .
                                                        Stephen J. Ritchin
                                                        Assistant United States Attorney
                                                        Southern District of New York
